Citation Nr: 1012151	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  06-11 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to 
September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2005 rating decision of the 
Nashville, Tennessee regional office (RO) of the Department 
of Veterans Affairs (VA).   The rating decision denied the 
Veteran's claim.

Although the Veteran's September 2004 claim requested to 
reopen the issue of entitlement to service connection for 
PTSD and the July 2005 rating decision confirmed and 
continued the "previous denial," the Board notes that his 
prior claim (denied by an April 1991 rating decision) was 
for entitlement to service connection for depression.  
However, in Boggs v. Peake, 520 F.3d 1330 (2008), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that "a newly diagnosed disorder, whether or 
not medically related to a previously diagnosed disorder, 
can not be the same claim when it has not been previously 
considered." Id. at 1336 (citing Ephraim v. Brown, 82 F.3d 
399 (Fed.Cir. 1996)).  

As the Veteran had not submitted evidence of a diagnosis of 
PTSD prior to the April 1991 rating decision, but has since 
provided a copy of an August 2003 treatment note reflecting 
such a diagnosis, the submission of new and material 
evidence (to reopen a closed claim) is not necessary.  
Boggs, 520 F.3d at 1336.  

In December 2009, the Veteran, accompanied by a 
representative from Disabled American Veterans, appeared at 
a hearing held before the below-signed Veteran's Law Judge 
in Washington, DC.  A transcript of that hearing has been 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The Veteran alleges that he has PTSD as a result of his 
active duty service.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify a veteran of the evidence needed to 
substantiate and complete a claim and to assist in the 
development of that claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

Although the RO provided the Veteran with pre-adjudication 
notice as to the general applicable provisions pertaining to 
VA's duty to notify and assist and the elements of a service 
connection claim in a September 2004 letter, the Veteran was 
not notified as to how VA assigns disability ratings and 
effective dates (as required by Dingess v. Nicholson, 19 
Vet. App. 473 (2006)).  As the claim on appeal is being 
remanded for further development, the RO should send a 
letter inviting the Veteran to submit any evidence not yet 
associated with the claims file and stating the five 
elements of a claim for service connection, particularly 
disability ratings and effective dates, in compliance with 
Dingess.

VA also has not fulfilled the duty to assist the Veteran in 
obtaining evidence necessary to substantiate a claim.  The 
record reflects that the Veteran provided VA with copies of 
partial treatment records from the VA Heartland medical 
facility, including an August 2003 treatment note showing a 
diagnosis of PTSD.  The Veteran also reported to VA, in a 
statement dated April 2005, that he had received treatment 
for PTSD from Lakeside Mental Health in Bolivar, Tennessee.  
However, the record does not contain any additional records 
of treatment from VA Heartland (although records from VA 
medical centers Moutain Home and Memphis are reflected in 
the claims file) and his treatment at Lakeside Mental Health 
has only been incorporated by reference in Social Security 
records affiliated with the file.

Service connection for PTSD requires a current medical 
diagnosis of PTSD, medical evidence of a nexus between 
current symptomatology and the specific claimed in-service 
stressor, and credible supporting evidence that the claimed 
in-service stressor actually occurred (unless the evidence 
shows that the Veteran participated in combat and the 
stressor is combat related).  38 C.F.R. 3.304(f).  

The Veteran has not received a VA examination for PTSD, but, 
as noted above, he has provided evidence of a May 2003 
diagnosis of that disorder.  

He has repeatedly (see letters dated October 2004, April 
2005, and January 2008; treatment note of August 2003; and 
December 2010 hearing transcript) reported two (2) 
stressors: that he was shot at by, returned fire on, and 
killed an intruder while keeping guard at a weapons facility 
in Germany; and witnessing a fellow soldier kill a man after 
a racially-motivated confrontation.  

The RO issued an August 2008 formal finding that there was 
not sufficient information on file in order to conduct a 
search for additional information to verify the Veteran's 
reported stressors.  The formal finding specifically 
referenced the Veteran's lack of provision of a two (2) 
month time frame for his claimed stressors.

However, the record reflects that the Veteran subsequently 
provided additional information.  This information, provided 
at the December 2009 hearing, included the last name, 
military unit, and disciplinary disposition of the soldier 
who he claimed to observe kill a fellow soldier, and a time 
frame for the stressors.  

Specifically in regard to the time frame, the Board notes 
that the record reflects multiple disciplinary actions taken 
against the Veteran in late July 1975 and in August 1975; at 
the hearing, the Veteran provided testimony that his mental 
state, following the stressors, affected his behavior and 
led to the disciplinary actions.  As such, June and July 
1975 constitute an appropriate two (2) month period for 
stressor verification purposes.  The Board finds that the RO 
should make another attempt to verify the reported stressors 
using the new information provided by the Veteran.  

Under VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or 
signs and symptoms of disability may be associated with 
active service or a service-connected disability; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  

The Board has carefully considered whether the Veteran 
should be afforded a VA medical examination towards 
resolution of his claim of service connection for PTSD.  
Although the claims file does not presently contain 
competent evidence of an in-service stressor, the additional 
development directed in this remand might create such 
evidence - in that case, the RO should schedule the Veteran 
for an examination to determine whether he has PTSD as a 
result of his active duty service.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment that is not 
evidenced by the current record, to 
specifically include, but not limited 
to, treatment from the VA Heartland 
Medical Center and Lakeside Mental 
Health in Bolivar, Tennessee.  

In so doing, the RO/AMC must 
ensure that its notice meets the 
requirements of Dingess (cited to 
above), particularly as to the 
assignment of disability ratings 
and effective dates.  The Veteran 
should be provided with the 
necessary authorizations for the 
release of any private treatment 
records not currently on file.  
The RO/AMC should then obtain 
these records and associate them 
with the claims folder.


2. Contemporaneously with its notice to 
the Veteran as detailed in paragraph 1, 
the RO/AMC must afford the Veteran an 
additional opportunity to submit any 
information that is not evidenced by 
the current record, as to his claimed 
stressor(s).  The RO/AMC then must 
contact all appropriate sources in 
order to further attempt to verify the 
Veteran's reported in-service 
stressors, using any information 
submitted.

In particular, apart from 
contacting any other sources 
and/or record depositories it 
identifies, the RO/AMC will 
contact the following agencies and 
request a copy of any court-
martial promulgating order in the 
case of a soldier with last name 
"[redacted]," a member of C Battery, 2d 
Target Acquisition Battalion, 25th  
Field Artillery Regiment, APO 
09162 who at some point in 1975 
received general court martial and 
was sentenced to an extended 
period of confinement:

Clerk of Court
			U.S. Army Legal Services 
Agency
			901 N. Stuart Street, Suite 
1200
			Arlington, VA   22203-1837

Department of the Army
Office of the Judge Advocate 
General
Criminal Law Division
        Washington, DC  20310



3. After the above has been completed, 
the RO/AMC must review the claims file, 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full, and take any 
additional development deemed 
necessary.  This development should 
include -if, and only if, the RO 
receives additional information that 
further substantiates the Veteran's 
claim - a VA examination to determine 
if the Veteran currently has PTSD and 
whether any diagnosis is related to his 
active duty service.  The following 
considerations will govern the 
examination:

a.  The claims folder and a copy of 
this remand will be made available 
to the examiner for review in 
conjunction with the examination, 
and the examiner must specifically 
acknowledge receipt and review of 
these materials in any report.  

b.  After conducting any necessary 
clinical studies and appropriate 
interviews with the Veteran, the 
examiner must address whether he 
has PTSD, or any mental disorder, 
as the result of service.  If the 
examiner is unable to make a 
determination without resorting to 
mere speculation, the examiner 
should so state.  A rationale must 
be provided for any findings.

4.  If any development is incomplete, 
appropriate corrective action is to be 
implemented. Thereafter, the RO/AMC must 
consider all of the evidence of record 
and readjudicate the Veteran's claim for 
entitlement to service connection for 
PTSD.  If the benefit sought on appeal 
remains denied, the Veteran must be 
provided a supplemental statement of the 
case.  Thereafter, if indicated, the 
case should be returned to the Board for 
appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

The RO and the Veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It 
has been held that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

